           Case 1:18-cv-00949-LY Document 7 Filed 01/25/19 Page 1 of 2
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

FALISHA BLAYLAK,                                 §
                                                 §
                       Plaintiff,                §
                                                 §
vs.                                              §       Civ. Action No. 1:18-cv-949
                                                 §
MOMENTUM CHARTERS, L.L.C, D/B/A                  §
AUSTIN CHARTER SERVICES, ABDUL                   §
ABDI, and DIANA ABDI,                            §
                                                 §
                       Defendants.               §

                                    NOTICE OF SETTLEMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Plaintiff Falisha Blaylak, and Defendants, Momentum Charters, LLC d/b/a Austin

Charter Services, Abdul Abdi, and Diana Abdi, file this their Notice of Settlement and would

respectfully show the Court as follows:

1.      On January 15, 2019, the parties reached a settlement in this case.

2.      The parties are in the process of preparing the settlement documents and within 30 days

expect to dismiss this case with prejudice with each party to bear its own costs and attorney’s

fees.

                                              Respectfully submitted,

                                              /s/ Laura E. De Santos__________
                                              Laura E. De Santos
                                              ATTORNEY IN CHARGE
                                              SBN: 00793612
                                              ldesantos@grsm.com
                                              Megan M. Mitchell
                                              SBN: 24073504
                                              mmmitchell@grsm.com
                                              GORDON REES SCULLY MANSUKHANI, LLP
                                              1900 West Loop South, Suite 1000
                                              Houston, TX 77027
                                              Telephone: (713) 961-3366
                                              Facsimile: (713) 961-3938

                                              ATTORNEY FOR DEFENDANTS
                            Case 1:18-cv-00949-LY Document 7 Filed 01/25/19 Page 2 of 2




                                                CERTIFICATE OF SERVICE

                        I hereby certify that on January 25, 2019, I electronically filed the foregoing with the
                 Clerk of Court using the CM/ECF system which will send notification of such filing to the
                 following:

                        Charles L. Scalise
                        Ross Law Group
                        1104 San Antonio St.
                        Austin, Texas 78701
                        charles@rosslawgroup.com

                                                            /s/ Megan M. Mitchell___
                                                             Megan M. Mitchell




3" = "3" "" ""
                                                               2
